Laughlin, J.:
The action is brought to recover damages for a breach of a contract. The plaintiff alleges that on or about the 25th day of February, 1904, she was ■ employed by the defendant as a designer and trimmer of hats for the season to terminate on. the 1st day of July, 1904, at the' rate of twenty-five dollars per week, and that after working pursuant to the contract until the thirtieth day of April, she was discharged without just cause, to her damage in the sum cf ‘ *594two hundred dollars. The answer was a general denial. Upon the trial the plaintiff testified that she had been a designer and trimmer of hats for about fifteen years and was conducting a millinery .busi-. ness of her own on Alexander avenue in the Bronx at the time of the negotiations resulting in.her employment by the defendant; that she came to the defendant’s store in the month of February, 1904, and applied to him for the position of trimmer occupied by a former employee who had left the defendant’s employ; that she informed the defendant that she was selling out her business; that she had several customers in the Bronx and that she' would start on twenty-five dollars a week; that the defendant replied that he had made up liis mind iiot to have aiiy more high-priced trimmers, but that he would think about it and let her know ; that a few days thereafter she received a letter from the defendant asking her to call, and on calling he offered her twenty dollars a week, which she declined and stated that twenty-five dollars was very low, whereupon “ he said he would give it. to me;” that she then informed him that she “only wanted a season, until the 1st of July,” when she was going to Europe, and he said, “Well, all right,” whereupon she remarked, “ I suppose you do not have really- any business the 1st of July,” to which he responded, “ Sometimes, if you leave some-? body after you for the workroom for July, it will be all right;” that the following conversation then took place between them; “ I. said I had a very nice young lady in mv own employ who was saleslady ■ and I would recommend her very highly and take her up* there and he asked me what salary she would get, and I said $8, and he said ‘All right, bring her ¡along,’ and that is the way we made our arrangements, and I brought Miss O’Neil along with me and I entered into t-liis employment on the 25th day of February, 1904; ” that after being in the defendant’s employ for two months she was discharged. We are of opinion that this conversation constituted a hiring by the week and that the plaintiff was iiot employed for the season.. The plaintiff’s suggestion about the season occurred after the defendant agreed to employ her at twenty-five dollars per wéek. It amounted merely to a notification that she could not remain longer than the first of July. His assent to that suggestion did not change the agreement and make it a hiring for the season. Manifestly it was the - intern*595tion of the defendant to keep the plaintiff in his employ until the' end of the season, provided her services were satisfactory and he needed them, but he did not obligate himself to continue the employment throughout the season. Moreover, she had no right to expect that a definite contract of employment for the season had been made. He said nothing about, hiring her otherwise than by the week. She did not decline to work by the week nor did she exact as a condition of entering defendant’s employ that he agree to hire her until the first of July. It does not appear that he had any personal knowledge with respect to her ability and it is manifest that the nature of the work was such that he could not tell, without a trial, whether her services would be satisfactory. In these circumstances, the motive of the defendant in discharging the plaintiff is immaterial. It may be observed, however, that the discharge was not arbitrary but was owing to her failure to procure satisfactory' references after she had entered upon the employment.
It follows that the judgment and order should be reversed and a new trial granted, with costs to appellant tó abide the event.
McLaughlin and Scott, JJ., concurred; Patteeson, P. J., and Houghton, J., dissented.